Title: 5th.
From: Adams, John Quincy
To: 


       The weather look’d so much like rain in the morning, that we concluded to defer our journey to Haverhill, till to-morrow. Mr. Cranch went to Boston in the morning. I was employ’d, a great part of the day in putting my things in order. I find, that the largest of all my trunks is missing, and I know not where it is. I wrote to my uncle Smith, for Information on the subject. In the afternoon I tried my horse, in my uncle’s Chaise, and find he goes as well as if he had been broken to it. I rode him backwards and forwards 2 or 3 miles and he did not give me the least trouble. This is a very pleasing circumstance to me; and the more so, because I did not expect it; for at New Haven, we could not make him go at all. Genl. Palmer came and drank tea with Mrs. Cranch. The weather cleared up in the afternoon.
      